                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS A. ORTEGA,                                Case No. 19-cv-00319-HSG
                                   8                    Plaintiff,                        JUDGMENT
                                   9             v.

                                  10     A. FLORES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order Granting Defendants’ Motion to Dismiss, this action

                                  14   is DISMISSED as barred by the statute of limitations. The Clerk shall enter judgment in favor of

                                  15   defendants and against plaintiff

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 11/27/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
